     Case 5:20-cr-01460 Document 14 Filed on 07/17/20 in TXSD Page 1 of 1

                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 5:20−cr−01460

David Allen Parker




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Diana Song Quiroga
PLACE:
by video
United States Courthouse
1300 Victoria Street
Laredo, Texas 78040
DATE: 7/24/2020
TIME: 10:00 AM

TYPE OF PROCEEDING: Status Conference


Date: July 17, 2020
                                                        David J. Bradley, Clerk
